Case: 3:09-cr-00022-WHR Doc #: 72 Filed: 03/25/21 Page: 1 of 1 PAGEID #: 256

IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

)
)
Vs ) Case No. 3:09CRO022
)
)

WILLIAM ARMSTRONG

 

ORDER TERMINATING SUPERVISED RELEASE

 

On January 17, 2012, the above named commenced a life term of supervised release following his
term of imprisonment. Based on no objections from the U.S. Probation Department, no objections
from the Government, and for good cause shown, it is hereby ordered William Armstrong is

discharged from supervised release and the proceedings in this case be terminated.

IT IS SO ORDERED.

Dated this 2.51 day of Wowk, , 2021

_ sr
be ote Wi jes
Walter H. Rice
United States District Judge
